Dissenting Opinion by
Mr. Justice Roberts:
The record of appellant’s 1948 nonjury trial, consisting of seven and one-half typed pages, is sufficiently short that I have reproduced it verbatim in the appendix to this dissenting opinion. In its brief, the Commonwealth asserts that Johnson entered a guilty plea on indictment No. 116 charging him with assault with intent to rob and robbery while pleading not guilty to the remaining three indictments. Two issues are thus presented: was appellant represented by counsel at the time he entered his guilty plea and was counsel’s trial representation on the remaining indictments constitutionally effective.
Johnson was entitled to representation by counsel at the time his plea was entered. Commonwealth ex rel. O’Lock v. Rundle, 415 Pa. 515, 204 A. 2d 439 *450(1964); Commonwealth ex rel. Goodfellow v. Rundle, 415 Pa. 528, 204 A. 2d 446 (1964). As the record reproduced in the attached appendix demonstrates, there is absolutely no indication that Johnson’s plea was entered with the advice of counsel or that, in fact, the trial court ever accepted this plea. Nor did the Commonwealth make any attempt at the post-conviction hearing to demonstrate that Johnson did have counsel or waived his right to representation. We are thus compelled to decide, the majority opinion notwithstanding, that appellant was not represented at the time his plea was entered. See Commonwealth ex rel. O’Lock v. Rundle, supra at 523, 204 A. 2d at 443; Commonwealth ex rel. Goodfellow v. Rundle, supra at 533, 204 A. 2d at 448: “Where, as here, the conviction record does not affirmatively show the accused was offered counsel and declined counsel after appropriate inquiry by the court, the burden may not be placed upon the accused to show that he did not intelligently and understandingly waive counsel. That burden rests upon the Commonwealth.”
* * *
“[T]he conviction or hearing record must show that the accused was advised or was aware of his right to counsel. . . . Unless waived, if counsel is not afforded, due process is violated. . . . Waiver may not be found from a mere plea of guilty. ... Nor may it be presumed from a silent record.” This record is totally devoid of any indication that Johnson was represented and the Commonwealth has produced nothing to discharge its burden of demonstrating a waiver. Appellant is therefore entitled to a new trial on the robbery indictment.
I now turn to appellant’s claim of ineffective assistance of counsel. The holding of Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A. 2d 349 (1967), our most recent decision involving a claimed *451ineffectiveness of counsel, is totally distorted by the majority. Rejecting a contention that mere shortness of time to prepare per se constitutes ineffective assistance,1 we stated that an examination of the record and an evaluation of the alternatives available to counsel was the key to a resolution of an ineffectiveness claim (427 Pa. at 604, 235 A. 2d at 352) : “Our task in cases of this nature therefore encompasses both an independent review of the record . . . [citation omitted] and an examination of counsel’s stewardship of the now challenged proceedings in light of the available alternatives. . . . ‘Facts are alleged from which it would appear that these potential defenses would have suggested themselves to a reasonably diligent trial counsel. The defense actually tendered was so insubstantial in relation to those not offered as to cast doubt upon the hypothesis that trial counsel made a deliberate informed choice.’ We cannot emphasize strongly enough, however, that our inquiry ceases and counsel’s assistance is deemed constitutionally effective once we are able to conclude that the particular course chosen by counsel had some reasonable basis designed to effectuate his client’s interests.” (Emphasis in original.) I am convinced that counsel’s stewardship cannot pass constitutional muster.
The totality of counsel’s efforts on behalf of his client consisted of one question on cross-examination of one of the Commonwealth’s four witnesses, a feeble attempt to demur to one charge, and two questions of his client. Throughout the trial there were numerous occasions when any conscientious lawyer, even one with no prior knowledge of the facts of this case, would have adopted any of several available alternatives to foster *452his client’s interests. I think a fair characterization of this record presents a picture of an attorney going through the motions with disregard for the fate of his client or the sufficiency of the Commonwealth’s case. Under these circumstances, I am convinced that counsel’s actions had no reasonable basis designed to effectuate his client’s interests.
The Commonwealth’s star witness, Mrs. Simpkins, testified that the events occurred at night in her bedroom illuminated only by “my little light.” With the Commonwealth’s case turning on the strength of this identification, counsel made no attempt to explore whether the conditions were such that the identification was accurate and reliable. No questions were asked as to the location of the “little light” or the degree of illumination afforded thereby, how long appellant was in the house or the sufficiency of the witness’ opportunity to observe appellant.
The Commonwealth sought to corroborate this story by relating the incidents surrounding appellant’s arrest. Two police officers testified on the crucial identification issue that Mrs. Simpkins had made a positive identification. Not only did counsel fail to explore the circumstances under which the identification was made, but he also failed to object to this testimony on the grounds of hearsay. No doubt, Mrs. Simpkins probably said something on the order of “this is the man who robbed me” when she made the identification—this statement was hearsay and most likely formed the basis of the officers’ testimony. Furthermore, appellant was arrested 17 days after the event under circumstances which indicate that the arrest may well have lacked probable cause. Yet no examination was undertaken on this issue. Finally, appellant’s conviction for possession of burglary tools was based on an alleged confession which appellant *453maintains was coerced. Again, counsel made no attempt to probe the circumstances under which this confession was made, nor did he inquire about appellant’s second statement.
At the conclusion of the Commonwealth’s case, counsel did demur to the burglary tools indictment. The court then stated that the arresting officer had testified that he (the officer) saw appellant “scanning the back door of a house” and counsel promptly withdrew the demur. Yet the testimony of the arresting officer which must have been given only a few moments before made no mention of this activity on appellant’s part. Counsel did not endeavor to correct the court’s recollection.
Ineffectiveness is perhaps most strikingly demonstrated by the sentence portion of this record. Counsel failed to make any suggestion as to possible mitigating circumstances and no plea on behalf of the client was made. Furthermore, to say the least the sentence lacked clarity yet counsel did not attempt to obtain a clarification. According to the Commonwealth, appellant was never sentenced on bill No. 118 which charged aggravated assault and battery and assault and battery with intent to ravish. Yet the trial record indicates that appellant was given two and one-half to five years on that indictment. The sentence also leaves unclear whether the trial court intended the one year sentence for possession of burglary tools to run consecutively with the other sentences or was merely adding another year to appellant’s total sentence for good measure.2
*454While perhaps none of these omissions by counsel would individually be sufficient, I am convinced that the totality of this trial leaves no doubt that appellant’s representation was little more than token. That Johnson may have in fact been guilty of all the crimes charged, a factor which the majority obviously regards as significant, is, of course, irrelevant as to whether appellant was represented when his guilty plea was entered and, except as it might bear upon counsel’s strategy, irrelevant as to the adequacy of counsel’s representation. See Gideon v. Wainwright, 372 U.S. 335, 344-45, 83 S. Ct. 792, 796-97 (1963); cf. Rogers v. Richmond, 365 U.S. 534, 540-41, 81 S. Ct. 735, 739-40 (1961). Furthermore, this case requires a repetition of Mr. Justice Frankfurter’s often quoted admonition: “It is a fair summary of history to say that the safeguards of liberty have frequently been forged in controversies involving not very nice people.”3
I dissent.
Appendix
Commonwealth’s Evidence
Mary B. Simpkins, sworn.
By Mr. Beloff [for the Commonwealth] : Q. Mrs. Simpkins, how old are you? A. 68. Q. Where do you live? A. 3031 Dakota Street. Q. In Philadelphia? A. Yes, sir. Q. On the 13th of January of this year did you see this defendant? A. Yes, sir. Q. What time of the day or night was it and where did you see *455him? A. Well, we were—I was waiting for my son to come in from work. His wife was there. After he came in we had a cup of cocoa and they left me about 12:20. Q. Past midnight? A. Yes, sir. I went up and got undressed and fixed little things around my room. Then I went into my front room and there was quite a lot of heat coming out of the register, so I thought I better go down and see if my son fixed the heater for me. I went halfway down the cellar steps and looked and went back upstairs and went to bed. I turned my light out and I don’t know whether I fell into a doze or not, but I heard someone walking around downstairs. My husband was away at work and owing to the bad weather I thought he came home, which would have given him time to come in that time of the night. I said, “Who is down there? What are you walking around for?”, nobody answered me, but gently someone walked up the steps. As they walked in the room, this colored man walked in. Q. Were the lights on in your room? A. My little light. I turned it on when I heard this noise. When I looked up I said to him, “Where did you come from? You get out of here. Get out of here as quick as you can. Get out the same way you came in.” He stood and looked at me while I said it, and he said, “Give me your money.” I said, “I have no money,” and by that he hit me on the right cheek with his fist. Then he stood there and hit me again. I kept hollering and he said, “Shut up or I will knock you out.” I said, “Don’t you dare knock me out.” He said—he leaned down to me and he said, “Let us have a little pussy.” I said, “Don’t you dares touch me,” like that. I said, “Get out of here.” By that he choked me twice and he hit me again in the face. Finally he grabbed my pajamas and tore them completely off of me. He grabbed my handbag which was like a knitting bag—he grabbed that and took it *456with him and left. Q. Did you see your handbag again? A. No, I never seen it since. Q. Are these the pajamas you were wearing? A. Yes. These are the pajamas he tore off me. Q. You were alone in the house? A. Positively alone. No one was there.
Cross-Examination
By Mr. Johnson [for the appellant]: Q. Is this the man that was in your bedroom? A. Yes, sir.
Edward J. Cassidy, No. 2403, sworn.
By Mr. Belqff: Q. Officer Cassidy, did you arrest this defendant? A. Yes, sir, I did. Q. When and where? A. On January 30, 1948, about 12:45 A.M. upon returning home from work and entering into the street in which I live, Folsom, I noticed a colored man at 2620 Folsom Street. The man must have noticed me at the same time and he ran around the corner fast and I ran around after him and apprehended him at 26th and Aspen. I asked him what he was doing in the back street and he said, nothing. I searched him and took off of him a flashlight. Asked him what he was going to do with the flashlight. He said anything he found he was going to steal. Q. Then you brought him into the station? A. I arrested him in the Ninth District. Q. Did you then have knowledge of the complaint of Mrs. Simpkins, the attack upon her? A. Yes, sir. He was wanted in the 31st District at that time. Q. It was the result of the arrest you made that Mrs. Simpkins was notified and identified him? A. That is right.
(No Cross-Examination)
Detective Leo A. Boyle, No. 155, 7th Detective Division, sworn.
By Mr. Beloff: Q. Detective Boyle, can you add anything to what has been said? A. Yes. On the 13th *457of January, about 1:55 a.m. was when the original call was received that someone was in the house at 3031 West Dakota Street. There was two red cars dispatched there. After they got there they found the complainant had been beaten up, and they took her to the Women’s Homeopathic Hospital where she was treated and detained for six days. As a result of the information—she gave us a description, and knowing that the defendant was in the neighborhood, had just gotten out from the Reformatory, we made an investigation. After he was arrested Officer Cassidy informed the district about it. Then we brought him up from the County Prison and confronted him with the complainant where he was positively identified. He later made a statement admitting everything, but the assault with intent to ravish. This is the pajamas.
(No Cross-Examination)
Mr. Beloff : The pajamas and the light are offered in evidence.
Detective Joseph P. Hartzell, sworn.
By Mr. Beloff : Q. Detective Hartzell, can you add anything? A. No, sir. He covered everything.
Commonwealth Rests
Mr. Johnson: The defendant demurs to the evidence so far as Bill 119 is concerned, possession of burglar tools. The flashlight offered in evidence is the type of flashlight carried by anyone and is by no means confined to burglary. The Court: Any weapon that can be used improperly becomes a burglar tool when used for that purpose. If he is using the flashlight for finding open doors or windows, it becomes a burglar tool until the Supreme Court says it isn’t. Mr. Johnson : There is no evidence he used it for that *458purpose. The Court: The first officer said he was scanning the back door of a house when he saw him, didn’t he? And then he ran away. Mr. Johnson : I withdraw the demurrer then.
By Mr. Johnson: (Addressing the Defendant.) Q. How old are you? A. 21. Q. What were you doing in that house with the lady? A. I went in there not to hurt anyone, just breaking in. By the Court: Just breaking in for what? A. To get the money. I didn’t want to hurt nobody. Q. Did you ever work for a living? A. Yes, sir, I worked. Q. How many times were you arrested as a juvenile? A. About ten times— eight times. Q. Did you ever go to Glen Mills, or the Reformatory? A. No, sir. Q. Of course not. That is why you are here today.
The Court: Ten to twenty on the burglary. Two and a half to five on the attempt to ravish and one year on the burglar tools. Can you count that up? Twelve and a half to twenty-five. Then a year flat after that. Penitentiary.

 That this sentence is confusing is best demonstrated by the two lower court opinions in this case. In the first, Judge Mc-Clanaghan stated that appellant was sentenced to a term of ten to twenty years. The Superior Court on appeal remanded this case for an evidentiary hearing. Judge Gold, the hearing judge, stated: *454“Relator was . . . sentenced to a term of 10 to 20 years on Bill No. 116, 2y2 to 5 years on Bill No. 117 and 1 to 2 years on Bill No. 119 . . .”


 United States v. Rabinowitz, 339 U.S. 56, 69, 70 S. Ct. 430, 436 (1950) (dissenting opinion).